UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 73,620,391shares of common stock are issued and outstanding as of November 9, 2012. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 15 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. MINE SAFETY DISCLOSURES 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 17 SIGNATURES 18 Table of Contents PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "CIS" mean China Industrial Steel Inc., unless the context clearly requires otherwise. 3 ITEM 1. FINANCIAL STATEMENTS. CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) September 30, December 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Inventories, net Advances to suppliers, net VAT and other taxes recoverable Advances to related parties Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accounts payable - related parties Accrued liabilities Taxes payables Bank and private loans payable Bank notes payable Equipment loan payable - related parties Current obligations under capital leases - related parties Short term loan payable - related party Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties - Obligation under capital leases - related parties Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,620,391 and 73,542,058 issued and outstanding at September 30, 2012 and December 31, 2011, respectively Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME (LOSS) (IN US DOLLARS) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenues Sales to customers $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - non-related parties Cost of Revenue - related parties Total Cost of Revenue Gross Profit ) Selling and General and Administrative Expenses Selling and General and Administrative Expenses - non-related parties Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses (Loss) Income From Operations ) Other Income (Expenses) Interest income Interest expense - bank and private borrowings ) Interest expense - related parties ) Total Other Income (Expenses) (Loss) income from operation before income tax ) Provision for income tax - Net (Loss) Income ) Earnings Per Share - Basic and Diluted $ ) $ $ $ Weighted Average Shares Outstanding - Basic and Diluted Other Comprehensive Income (Loss): Foreign currency translation (loss) gain Comprehensive Income (Loss) $ ) $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: (Reduction) provision for allowance for doubtful accounts receivable ) Provision for allowance for forfeited advances to suppliers - Depreciation Amortization of land use rights and buildings under capital leases Common stock issued for services - Changes in operating assets and liabilities: Decrease in accounts receivables Decrease in accounts receivables - related party - Decrease (increase) in bank notes receivable ) Decrease in inventories (Increase) decrease in advances to suppliers ) Increase in VAT and other taxes recoverable ) ) Increase in advances to related parties ) ) Increase (decrease) in accounts payable ) Increase (decrease) in accounts payable - related parties ) Decrease in accrued liabilities ) ) Increase (decrease) in advances from customers ) (Decrease) increase in taxes payables ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from bank and private loans Repayment of bank loans ) ) Proceeds from short term loan - related parties - Repayment of short term loan - related parties ) ) Repayment of equipment loans - related party ) - Payment of obligation under capital lease - related parties ) ) Deposit of restricted cash ) Repayment of employee loans - ) Proceeds from private placement - Net Cash (Used in) provided by Financing Activities ) Effect of Exchange Rate Changes on Cash ) Net Decrease in Cash and Cash Equivalents ) ) Cash - Beginning of the Period Cash - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Supplemental Schedule of Non-Cash Investing Activities: Repayment of equipment loan payable - related party offset by previous advances to the same related party $ ) $
